POULIOT, J.
This case arose out of an automobile accident, the plaintiff having been injured when a passenger in an automobile owned by. the defendant and operated by one Benoit.
After a jury verdict for the plaintiff in the sum of $4296, the defendant moves for a new trial on the usual grounds. In the argument advanced for a new trial, the defendant urges that the operator of the automobile was not the servant of the defendant.
The testimony upon this point is contained in a few short questions and answers and the Court was not impressed by the manner in which the plaintiff .gave this information that there was any intent on the part of the defendant to create Che relation of master and servant as between the defendant and the driver of the automobile; rather, it was a loan of the defendant’s automobile made to the party as a whole in order that its members might not be disappointed in foregoing the trip which had been planned. Be-noit, the driver, was not on business which was of benefit to the defendant. As that element must exist to create the relation of master and servant, the Court is of the opinion that substantial justice 'has not been done by the verdict of the jury.
Motion for new trial granted.